DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/5/2022 amended claims 1, 3-8, 17 and 21-22 and claims 2 and 13-16 have been cancelled.  Applicants’ amendments overcome the 35 USC 103 rejection over Stidder in view of Chakraborty from the office action mailed 4/5/2022; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Stidder from the office action mailed 4/5/2022; therefore this rejection is maintained below.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-8 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stidder et al., US Patent Application Publication No. 2018/0237718 (hereinafter referred to as Stidder).  
Regarding claims 1, 3-8 and 17-22, Stidder discloses a lubricating oil composition, a method of reducing low-speed pre-ignition (LSPI) in a direct-injected spark-ignited internal combustion engine, and a use of a lubricant composition to reduce LSPI events in such an engine (as recited in claims 18-20) (see Abstract and see Table 2/Examples).  The composition comprising a major concentration of base oil (as recited in component a) of claim 1) (see Table 2/Examples) to which is added an overbased calcium detergent having a total base number of at least 150 and a Ca concentration of 0.184 wt% = 1840 ppm Ca and a silicon-based compound, such as, polydimethylsiloxane and silane compounds represented by formula 2 in paragraph 0037 - providing the composition with a silicon content ranging from of 21 ppm – 110 ppm by weight, based on the weight of the lubricating oil composition (as recited in component b) of claim 1 and clearly encompasses and is within the range recited in claims 1, 17 and 21-22 and reads on claims 3-8) (see Abstract and See Table 2/Examples).    

Response to Arguments
6.	Applicants’ arguments filed 7/5/2022 regarding claims 1, 3-8 and 17-22 have been fully considered and are not considered.  
	Applicants continue to argue that the case law cited in the final office action mailed 10/25/2021 by the examiner is non-analogous to the instant application and therefore applied incorrectly in an obviousness rejection.  Applicants argue that the cited cases deal with single chemical compounds and not compositions comprising multiple compounds.  These arguments are not persuasive.  The fact that the claims are drawn to multiple compounds in a lubricant composition is not the controlling factor.  There is only one compound at issue in the claims which are the polysiloxane compounds and not the composition as a whole.    
	Also, and as was previously discussed, applicants have not shown criticality at 50 versus 49 chain lengths for the polysiloxanes recited in the instant claims.  Comparative Example 6 from the instant specification has a chain length of 182 which is nowhere near the 50 unit length that is point of discussion.  
	Applicants argue that to get from Stidder to the instant claims 4 choices need to be made in regards to the silicon-based compounds of the instant claims.  Stidder explicitly discloses polysiloxane compounds for use in the compositions disclosed therein overlapping and within the concentration range recited in the instant claims.  Throughout Stidder, Examples 2-4 and Claims 1-7 all disclose the importance of a calcium-based detergent used in combination with a silicon-based compound such as siloxane compounds as shown in Formula I of Stidder.  Applicants have clearly not considered the full teachings of Stidder in making their assertions of non-obviousness.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejection set forth.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification require very specific silicon-based compounds present in very narrow concentrations especially the ratio of ppm silicon to ppm calcium, which is still too broadly recited in the instant claims and in many ways even more so after applicants’ amendments as there is now (after amendments) no upper limit on the ratio.    
	
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771